Citation Nr: 1230870	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-13 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active service from July 1973 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Approximately two weeks later in the same month, the RO in Portland, Oregon (the Agency of Original Jurisdiction), notified the Veteran of that determination.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Portland, Oregon.  

The Board notes that the Veteran initially also appealed the RO's denial of service connection for residuals of a fracture with scar of the right foot, a respiratory condition, hearing loss, and a sleep disorder due to a respiratory condition, as well as the initial noncompensable disability ratings assigned for service-connected bilateral tinea pedis with onychomycosis and hypertension.  In the May 2008 rating decision, the RO also denied entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities, which was also appealed by the Veteran.  By rating decision issued in March 2010, the RO granted service connection for a right great toe scar and, thus, the benefit sought on appeal of the denial of residuals of a fracture with scar on the right foot was granted in full.  The Veteran did not appeal that decision, and it is final.  Consequently, that issue is not before the Board.  As for the other issues, on his VA Form 9 filed in March 2010, the Veteran indicated he only desired to appeal the claim for service connection for tinnitus.  He specifically asked VA to "please drop all other issues."  Consequently, the Board finds that the Veteran withdrew his appeals as to all issues except service connection for tinnitus.  Thus, the Board finds that the only issue remaining on appeal is service connection for tinnitus.

Finally, the Board notes that, in a May 2010 rating decision, the RO granted service connection for erectile dysfunction evaluated as noncompensably disabling and special monthly compensation due to the loss of use of a creative organ.  Also in the same rating decision, the RO again denied entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  The Veteran did not disagree with any part of that rating decision within one year and it is, therefore, final.  Consequently, the Board has no jurisdiction over any of the issues decided in that rating decision.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his tinnitus was incurred as a result of exposure to excessive noise during active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist the Veteran is necessary.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In the current appeal, the Veteran contends that he has tinnitus as a result of exposure to excessive noise in service.  Specifically, he states that he was exposed to acoustic trauma while working as a jet mechanic for four years in the military.  He has stated that he worked on the flight deck of a carrier for almost one year and on other flight lines for a total of three years.  

First, the Board must consider whether the Veteran was exposure to acoustic trauma during service.  In this regard, the Board notes that the Veteran is competent to testify as to what he has experienced-in this case extreme noise in service while working on a flight deck or on flight lines as a jet mechanic.  There is nothing in the record to show that his statements as to this noise exposure are not credible or are inconsistent with the circumstances of his service.  Indeed, the Veteran's DD 214 demonstrates that his military occupational specialty (MOS) was that of an Aviation Structural Mechanic.  Based on this evidence, the RO conceded that the Veteran was exposed to loud noise during military service.  The Board agrees with the RO's conclusion.  

In addition, the Board concedes that the Veteran currently has tinnitus.  The Board acknowledges that the Veteran is competent to state the he has had ringing in his ears since service because ringing in the ears is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) citing Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence may suffice by itself); Falzone v. Brown, 8 Vet. App. 398, 406 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay evidence is competent to establish features or symptoms of injury or illness).  Furthermore, the VA examiner who conducted the January 2010 VA audiological examination effectively diagnosed him to have tinnitus.  Tinnitus is, by definition 'a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type.  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Board finds a current disability is present.

Consequently, the remaining question in this case is whether the Veteran's current tinnitus is related to his military acoustic trauma.  The January 2010 VA examiner opined that the Veteran's tinnitus is not caused by noise exposure in service because no evidence could be found to support the Veteran's claim.  The examiner pointed out that the Veteran's own statements indicated that tinnitus had a later onset as he initially stated that the tinnitus had been present for 2 years and had gotten worse but then reported first being aware of the tinnitus for about 8 to 10 years.  The examiner pointed out, however, that the Veteran left service over 30 years before the VA examination.  

In response, on his VA Form 9, the Veteran stated that the examiner asked him how long his tinnitus had been "problematic" and that he responded that he had been "very aware" of it for 8 to 10 years.  He contended that the examiner's questions were misleading.  He stated that he has never held a position that exposed him to noises anywhere near the decibel ranges encountered around jet aircraft.  He further stated that he has had tinnitus since before he left the service and that it persists now.

The Veteran's lay statements are competent evidence as to having an onset of tinnitus in service and a continuity of symptoms since service.  The Board cannot find any reason in the record to conclude that the Veteran's statement is not credible.  Although the Veteran's separation examination in July 1977 fails to note a finding of tinnitus, there is no Report of Medical History of record which would have indicated whether the Veteran reported a history of ringing in his ears during service.  Furthermore, there is no evidence in the service treatment records to either support or contradict the Veteran's statements regarding the onset of his tinnitus in service.  Finally, although the Veteran's statements as to onset and continuity made on the VA Form 9 are inconsistent with his report at the VA examination, his explanation as to the reason for the inconsistencies is reasonable.

Consequently, the Board finds that it cannot give more probative weight to the VA examiner's negative medical opinions versus the Veteran's statement as to an onset in service and a continuity of symptoms since service.  The Board concludes, therefore, that the evidence as to whether the Veteran's tinnitus is related to his military noise exposure is in equipoise.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, account for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving this reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  Consequently, the Veteran's appeal is granted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


